Citation Nr: 1547657	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected status-post right ankle fracture with subtalar joint fusion (right ankle disability).

2.  Entitlement to a disability rating in excess of 20 percent for right ankle disability (excluding the periods from December 7, 2006 to April 30, 2007, and from January 20, 2010 to April 30, 2010, for which a temporary total rating was assigned).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 until November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.  In a May 2007 rating decision, the RO granted a temporary, 100 percent rating for convalescence following surgery for the period from December 7, 2006 to April 1, 2007,  and thereafter continued a 20 percent disability rating for the Veteran's right ankle disability.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the RO for his increased rating claim.  The RO issued a statement of the case (SOC) in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in February 2008.

In a September 2012 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  In November 2012, the Veteran filed a NOD with the RO.  The RO issued a SOC in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in May 2013.

During the pendency of this appeal, in a January 2008 rating decision, the RO extended the Veteran's temporary, 100 percent rating for convalescence purposes to April 30, 2007.  In an April 2010, the RO awarded a second temporary, 100 percent rating for a period of convalescence from January 20, 2010 to April 30, 2010; and  thereafter continued a 20 percent rating for the Veteran's right ankle disability.  As higher ratings for this disability are assignable for the periods not covered by the Veteran's temporary total ratings, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the claim for higher rating to exclude such periods (as reflected on the  title page). See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the Veteran's claim for service connection for sleep apnea is set forth below.  The Veteran's claim for an increased rating for his service-connected right ankle disability is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

Although there are no documented complaints, findings or diagnosis of sleep apnea during service, sleep apnea is currently diagnosed and the totality of the evidence, to include lay assertions addressing the nature, onset and continuity of symptoms, and a private medical notation addressing etiology, suggest that sleep apnea had its onset during service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for sleep apnea, as his symptoms began during service and have continued since.  Specifically, the Veteran claims that after sustaining an injury to his right ankle in an automobile accident, an injury for which he is currently service connected, he gained a considerable amount of weight due to inactivity.  Thereafter, he began to experience symptoms associated with sleep apnea.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) an in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

There is no dispute that the Veteran has a current diagnosis of sleep apnea.  In connection with his claim, the Veteran submitted a private treatment record from November 2012 that provided a diagnosis of severe obstructive sleep apnea.  Thus, the requirement of a current disability has been met.

With regard to the in-service element of service connection, the Veteran and his wife testified during the September 2009 Board hearing as to the Veteran's sleep apnea symptomatology and history.  During the hearing, the Veteran's wife stated that, shortly after the November 1989 automobile accident wherein the Veteran suffered a fractured right ankle, he began to gain a lot of weight.  She stated that she would wake up in the night and notice that he was not breathing while sleeping, and that she did not know until later that the Veteran's sleep problems were likely symptoms of sleep apnea.  In addition to the Veteran and his wife's testimony, his private treatment records discuss the onset the continuity of symptoms associated with his sleep apnea.  Specifically, in a November 2012 private treatment record, the Veteran's physician notes that the Veteran's sleep apnea symptoms began after the 1989 automobile accident and the Veteran's right ankle injury.  The treatment note also discusses the Veteran's weight gain following the accident, as well as when the Veteran's wife noticed apnea symptoms.

The Veteran's service treatment records confirm his weight gain during service.  For example, in May 1989, six months before the automobile accident, the Veteran weighed 180 pounds.  Following the accident, the Veteran's weight ranged between 204 and 211 pounds from March 1991 to October 1991.

As for the in-service injury or disease requirement, the Board notes that the Veteran and his wife are competent to testify to his weight gain following the automobile accident, and that he would stop breathing in his sleep while he was still in service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to observe breathing difficulty); 38 C.F.R. § 3.159(a)(2).  Moreover, he and his wife are competent to testify concerning events or factual matters of which they have firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, there is no inherent reason to question the credibility of the Veteran or his wife, as they have consistently stated that his symptoms began following the automobile accident in November 1989, and there is no persuasive evidence of record indicating otherwise.  Thus, the lay assertions as to the onset, nature, and continuity of the Veteran's sleep difficulties, including his breathing difficulties, are considered competent, credible, and probative.  See Rucker v. brown, 10 Vet. App. 67, 74 (1997).

As to the remaining question of whether there is a nexus between the in-service symptoms and the current diagnosis, the only  medical evidence of record addressing the etiology of current sleep apnea is reflected in a November 2012 private treatment note in which,  after discussing the Veteran's weight gain following the accident, as well as his weight gain following service, the physician stated that "[i]t was safe to assume that the significant weight gain from the injury had contributed greatly to his [obstructive sleep apnea] diagnosis."  Thus, collectively, competent, credible, and probative lay and medical evidence of record tends to indicate that the Veteran had sleep apnea symptoms in in service after the November 1989 automobile accident and the injury to his right ankle, and that such continued up to the post-service diagnosis of sleep apnea.  This evidence, while not definitive, seems to support findings that the Veteran's sleep apnea had its onset during service, and that it is associated with the right ankle injury, the residuals for which  service connection has been established.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53-56.

Given the totality of evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for sleep apnea are met.


ORDER

Service connection for sleep apnea is granted.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim remaining on appeal is warranted.

With regard to the Veteran's remaining claim, the Veteran is seeking a rating in excess of 20 percent for his service-connected right ankle disability.  The Veteran was last afforded a VA examination to evaluate his right ankle disability in March 2010; however, the Veteran has alleged that his right ankle disability has worsened since that time.  Specifically, during the September 2015 Board hearing, the Veteran stated that his right ankle disability had worsened over the years following his January 2010 ankle surgery, and his representative stated that he needed the use of a cane every day to help him walk.  Also, the Veteran's wife also stated that the Veteran suffers from flare-ups of his right ankle disability.  Finally, a December 2011 private treatment note indicates that his right-ankle pain had increased since his ankle surgery.

Given the above-cited  evidence suggesting a possible worsening of the Veteran's  right ankle disability, the Board finds that the Veteran should be afforded a new VA examination in order to assess the current nature and severity of his service-connected right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the AOJ should obtain and associate with the claims file (any copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.  

Prior to arranging for the Veteran to undergo examination,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through June 2009 have been associated with the Veteran's claims file from the Palo Alto VA Health Care System (HCS).  On remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment of the Veteran's right ankle disability. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to his claim remaining on appeal (to include any pertinent, private (non-VA) treatment right ankle disability that is not of record), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Adjudication of the claim for an increased rating should include consideration of all additional evidence added to the record since the last of adjudication of the claim.  The AOJ should also specifically discuss whether "staged" rating of the Veteran's right ankle disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 500, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran  since June 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right ankle by an appropriate medical professional.

The contents of the entire electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the Veteran's right ankle, expressed in degrees with standard ranges provided for comparison purposes.  The examiner  should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

In addition, based on consideration of the Veteran's medical history and assertions, the examiner  should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

All examiner findings/testing results, along with a complete, clearly-stated rationale for any conclusion reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination sent to the Veteran by the appropriate medical facility.  

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the matter on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


